DTEAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 25 August 2021.
Claims 1-28 are currently pending and have been examined.
Claims 1-28 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments regarding the Claim Objections have been fully considered and they are persuasive due to Applicant amendments.  The objections in the previous office action is withdrawn.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant submits that the claims are directed to, among other things, methods, systems, and devices for determining strike price substantially instantaneously using an electronic device in connection with one or more financial sources.  The claims generally state gathering a first pricing data from a financial data source, a second pricing data from a financial data source, and a third pricing data from a financial data source.  Thereafter, the claims broadly state to generate a first value for a first function and at least one second value for a second function; then generate a price for the option at the expiration based, at least in part, on the first value and second value.  That is a broad claim that does not go into detail to explain how 
Under Step 2A, submits that the claims do not wholly embrace a judicially recognized exception. Examiner respectfully disagrees.
The claims disclose a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), fundamental economic principles or practices (including hedging; mitigating risk) and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  
The claims generally describe “generating a first value for a first function, “generating a second value for a second function,” and “generating a price for the option at the expiration based, at least in part, on the at least one first value and the at least one second value.”  The claims do not go into detail to explain specifically how the first value, second value, and price for the option are calculated.  The claims disclose receiving a pricing data from a financial data source, which is something that can be done with pencil and paper.  The claims state receiving pricing data, and then the pricing data is presented to be used in calculation to generate a first value.  Instructions are followed when the correct values are gathered in order to generate a price for the option. Also a business practice is performed as a price for an option is generated. 

A recited judicial exception may be integrated into a practical application of that exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The term “additional elements” is used for claim features, limitations, or steps that the claim recites beyond the identified judicial exception.  The additional elements are “an electronic device,” “memory,” “communications circuitry,” “a financial data source,” and “a processor”.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). 
None of the additional limitations is sufficient to integrate the judicial exception into a practical application.
The claims do not recite an improvement for electronic devices.  Using a processor and computer to receive pricing data and then generally generate a first value, second value, and then a price for the option without disclosing any more of the steps of how this done or how this is done differently than what was done before to improve systems does not improve the 
Considering claim 1 as a whole, then, the claims not explain a technical solution to a technical problem.  Claim 1 as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Here, the additional limitations do not integrate the judicial exception into a practical application.  More particularly, the claims do not recite an improvement to the functionality of a computer or other technology or technical field; a “particular machine” to apply or use the judicial exception; a particular transformation of an article to a different thing or state; or any other meaningful limitation.  Rather, claim 1 recites an abstract ideas as identified in Step 2A(i), and none of the limitations integrates the judicial exception into a practical application.  
Therefore, because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception. The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2B, submits that taking each claim as whole, include significantly more than any judicial exception that could possibly exist in applicant’s claims 1-28.  Examiner respectfully disagrees.
 We look to see whether there are any “additional features” in the claims that constitute an “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea. Those “additional features” must be more than “well-understood, routine, conventional activity.” 
The additional elements in the claims are: “an electronic device,” “memory,” “communications circuitry,” “a financial data source,” and “a processor”.
The Specification does not indicate that the computer components perform anything other than well-understood, routine, and conventional functions, such as receiving data, looking up data in a database, attempting to execute commands, and storing data in a database.  The Specification describes that the steps are performed on general user devices, such as cellular telephones, personal computers, desktop computer, laptop computer, tablet computer [0058].  The Specification also states a general processor that performs the same functions as any other general processor, such as gathering information, storing information, and outputting a result [0058] [0060] [0062] [0063] [0068].  Receiving or transmitting data over a network, in a manner similar to that recited in the claims, is well understood, routine, and conventional because computers receive and send information over a network.
Because the Specification describes the additional elements in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques.  Claim 1 does not have an inventive concept because the claim, in essence, merely recites various computer-based elements along with no more than mere instructions to implement the identified abstract idea 
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-28 have been fully considered and they are persuasive due to Applicant’s Remarks.  The rejections in the previous office action are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps and Claim 15 is directed to a system comprising a series of components.  Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-28, the independent claims (Claims 1 and 15) are directed, in part, to receiving, at an electronic device, first pricing data representing a first strike and a first price for an option, the first price corresponding to the first strike for the expiration, and the first pricing data being received from a financial data source; receiving, at the electronic device, second 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “an electronic device,” “memory,” “communications circuitry,” “a financial data source,” and “a processor” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and generating a value using that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and generating a value with that received data without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using an electronic device and communications circuitry  to generate a price for the option amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to price an option using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-14 and 16-28 are directed to explaining how volatility, delta, risk, and weight affect the values used when generating a price for the option.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), fundamental economic principles or practices (including hedging; mitigating risk) and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691